


Exhibit 10.1


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Under the W. R. Berkley Corporation 2012 Stock Incentive Plan
THIS AGREEMENT, dated as of August 5, 2015, by and between W. R. BERKLEY
CORPORATION, a Delaware corporation (the “Company”), and grantee as set forth on
Exhibit A hereto (the “Grantee”).
W I T N E S S E T H:
WHEREAS, the Grantee is an employee of the Company or subsidiary thereof, and
the Company wishes to grant the Grantee a notional interest in shares of the
Company’s common stock, par value $0.20 per share (the “Stock”), in the form of
restricted stock units, subject to certain restrictions and on the terms and
conditions set forth herein; and
WHEREAS, through the grant of these restricted stock units, the Company hopes to
incentivize and retain the services of Grantee and encourage stock ownership by
Grantee in order to give Grantee a proprietary interest in the Company’s success
and align Grantee’s interest with those of the stockholders of the Company; and
WHEREAS, the Restricted Stock Units (as defined below) awarded Grantee hereunder
vest based on the Company’s performance during the applicable Performance Period
(as defined below), however, the issuance of the Stock after vesting is
generally deferred until ninety (90) days following Grantee’s “separation from
service” (as such term is used in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)); and
WHEREAS, the Company and Grantee recognize that if Grantee engages in certain
activities during or, in certain instances, following the termination of
Grantee’s employment with the Company (the “Competitive Actions” or “Misconduct”
as defined in Section 3 below), Grantee’s interests are no longer aligned with
the interests of the Company and Grantee will no longer be entitled to retain
certain benefits of the grants made herein.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:
SECTION 1.Grant of Restricted Stock Units. As of the date hereof, subject to the
terms and conditions of this Agreement and the W. R. Berkley Corporation 2012
Stock Incentive Plan, as amended and in effect from time to time (the “Plan”),
the Company hereby grants to the Grantee the targeted number of restricted stock
units set forth on Exhibit A hereto (the restricted stock units granted or
earned hereunder are hereafter referred to as the “Restricted Stock Units”). A
portion of the Restricted Stock Units shall be designated as Tranche 1
Restricted Stock Units, Tranche 2 Restricted Stock Units and Tranche 3
Restricted Stock Units, as set forth on Exhibit A. The number of Restricted
Stock Units granted represents the number of Restricted Stock Units that would
be earned if the Company were to achieve the target level of ROE Relative
Performance for each of the Performance Periods. The number of Restricted Stock
Units earned respectively, if any, is subject to increase or decrease based on
the Company’s actual ROE Relative Performance and may range from 0% to 110% of
the Restricted Stock Units. Each Restricted Stock Unit shall represent the right
to receive one share of Stock subject to the terms and conditions set forth
herein. Capitalized terms not defined herein, including Section 21, shall have
the




--------------------------------------------------------------------------------




meaning ascribed to them in the Plan. This grant shall be administered by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”).
SECTION 2.Non‑Transferability. Except as specifically consented to by the
Committee, the Grantee may not sell, transfer, pledge, or otherwise encumber or
dispose of the Restricted Stock Units other than by will, the laws of descent
and distribution, or as otherwise provided for in the Plan.
SECTION 3.Vesting; Forfeiture; Recapture; Other Remedies.
(a)Following the completion of each Performance Period, the Committee shall
determine for such Performance Period, the Average Return on Equity, the ROE
Relative Performance, the ROE Relative Performance Vesting Percentage and,
respectively, the portion of the Tranche 1 Restricted Stock Units, Tranche 2
Restricted Stock Units and Tranche 3 Restricted Stock Units, as applicable, that
have become earned (determined by multiplying the number of Restricted Stock
Units subject to the applicable tranche by the ROE Relative Performance Vesting
Percentage). Immediately following the Committee’s determination of the number
of earned Tranche 1 Restricted Stock Units, Tranche 2 Restricted Stock Units and
Tranche 3 Restricted Stock Units for a respective Performance Period, the earned
Restricted Stock Units shall vest as of the last day of the applicable
Performance Period (subject to forfeiture, as set forth in Section 3(d) below),
provided the Grantee has remained continuously employed by the Company from the
date hereof through the completion of the applicable Performance Period.
Restricted Stock Units granted herein which have not become vested Restricted
Stock Units following the completion of the applicable Performance Period or
otherwise vested shall be immediately forfeited without payment of any
consideration and the Grantee shall have no further rights with respect to such
Restricted Stock Units.
(b)In the event that Grantee’s employment with the Company is terminated for any
reason, all unvested Restricted Stock Units (except for those that vest
immediately upon termination as provided in Sections 3(c) and 3(h) below) shall
be forfeited, and the Grantee shall have no further rights with respect to such
Restricted Stock Units. For purposes of this Agreement, Grantee’s employment
will be considered terminated as of the date Grantee is no longer actively
providing services to the Company (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where Grantee is employed or the terms of Grantee’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, Grantee’s right to continue to vest in the Restricted
Stock Units granted hereunder, if any, will terminate as of such date and will
not be extended by any notice period arising under local law or contract (e.g.,
unless Grantee is actively providing substantial services during any notice
period as required by the Company. However, Grantee’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period arising under employment laws in the jurisdictions where Grantee
is employed or the terms of Grantee’s employment agreement, if any).
(c)In the event the Grantee’s employment with the Company is terminated on
account of death or Disability prior to the completion of the applicable
Performance Period, the number of earned Restricted Stock Units for any
incomplete Performance Period (including, for the avoidance of doubt, any
Performance Period that has yet to commence as of the date of such termination)
shall be immediately determined assuming the Company achieved the target level
of ROE Relative Performance for such Performance Period and the number of earned
Tranche 1 Restricted Stock Units, earned Tranche 2 Restricted Stock Units and
earned Tranche 3 Restricted Stock Units that become vested shall be determined
by multiplying the number of earned Restricted Stock Units by a fraction, the
numerator of which is the number of days the Grantee served as an employee from
the date of this Agreement to the date of such termination and the denominator
of which is 1,095 with respect to the Tranche 1 Restricted




--------------------------------------------------------------------------------




Stock Units, 1,460 with respect to the Tranche 2 Restricted Stock Units and
1,825 with respect to the Tranche 3 Restricted Stock Units.
(d)The Restricted Stock Units granted hereunder shall be subject to the
following forfeiture, recapture and other remedial provisions as provided below:
A.
In the event that the Committee determines that the Grantee, prior to the
Vesting Date during Grantee’s employment, has engaged in a Competitive Action or
enters into, or has entered into, an agreement (written, oral or otherwise) to
engage in a Competitive Action or has engaged in Misconduct, all of the unvested
Restricted Stock Units granted hereunder shall be immediately forfeited, and the
Grantee shall have no further rights with respect to such Restricted Stock
Units.

B.
In the event that the Committee determines that the Grantee, (1) on or after the
Vesting Date during Grantee’s employment or for a period of one year following
Grantee’s termination of employment for any reason, has engaged in a Competitive
Action or has entered into an agreement (written, oral or otherwise) to engage
in a Competitive Action, or (2) on or after the Vesting Date, has engaged in
Misconduct, or prior to the Vesting Date Grantee has engaged in Misconduct that
is not discovered or acted upon by the Company until on or after the Vesting
Date, (x) the Grantee shall immediately forfeit all shares of Stock not yet
delivered to Grantee with respect to the Restricted Stock Units and all rights
to future payments of Dividend Equivalents (as defined below), and (y) the
Grantee shall pay to the Company, upon demand by the Company, an amount equal to
(i) the value, as of the Settlement Date (as defined below), of the number of
shares of Stock delivered to the Grantee with respect to the Restricted Stock
Units, (ii) all amounts paid to Grantee on or at any time prior to the
Settlement Date in respect of Dividend Equivalents, and (iii) the value of all
dividends, if any, paid to the Grantee in respect of the shares of Stock
delivered to the Grantee on the Settlement Date. The Grantee may satisfy the
payment obligation to the Company of the portion due under (i) above by
returning the shares delivered to the Grantee on the Settlement Date, provided
that any amounts due under (ii) and (iii) above must be remitted to the Company
in addition to the return of the shares.

C.
Grantee acknowledges that engaging in (1) a Competitive Action during the
Noncompete Period within the geographic areas set forth in Section 3(e) below or
(2) Misconduct is contrary to the interests of the Company and would result in
irreparable injuries to the Company and would cause loss in an amount that
cannot be readily quantified. Grantee acknowledges that retaining the amounts
required to be paid to the Company pursuant to this Section 3(d) once Grantee
has (x) chosen to engage in or to agree to engage in a Competitive Action or
(y) engaged in Misconduct is contrary to the interests of the Company. The
amounts forfeited or paid to the Company hereunder do not and are not intended
to constitute actual or liquidated damages. Any action or inaction by the
Company with respect to enforcing the forfeiture or recapture provisions set
forth herein shall not reduce, eliminate or in any way affect the Company’s
right to enforce the forfeiture or recapture provisions in any other agreement
with Grantee.

D.
The term “Noncompete Period” as used herein shall mean the period beginning on
the date hereof and ending one year following Grantee’s termination of
employment for any reason.





--------------------------------------------------------------------------------




E.
Furthermore, if the Grantee engages in Misconduct or Competitive Action or has
entered into an agreement (written, oral or otherwise) to engage in a
Competitive Action during the Noncompete Period, then the Company shall be
entitled to, and reserves the right to, pursue any other legal or equitable
remedies in addition to the right to receive forfeitures and/or payments
pursuant to this Section 3(d), including, but not limited to, the recovery of
monetary damages resulting from such action set forth in Section 3(e) and
injunctive relief.

(e)For purposes of this Agreement, the Grantee has engaged in a “Competitive
Action” if, either directly or indirectly, and whether as an employee,
consultant, independent contractor, partner, joint venturer or otherwise, the
Grantee (i) who was employed by W. R. Berkley Corporation, engages in or directs
any business activities, in or directed into any geographical area where the
Company is engaged in business, which are competitive with any business
activities conducted by the Company in such geographical area, (ii) who was
employed by a subsidiary or subsidiaries of the Company, engages in or directs
any business activities, in or directed into any geographical area where such
subsidiary, or subsidiaries that previously employed Grantee, is or are engaged
in business or outside of any such geographical area, in either case, which are
competitive with any business activities conducted by such subsidiary or
subsidiaries in such geographical area, (iii) on behalf of any person or entity
engaged in business activities competitive with the business activities of the
Company, solicits or induces, or in any manner attempts to solicit or induce,
any person employed by, or as an agent or producer of, the Company to terminate
such person’s employment, agency or producer relationship, as the case may be,
with the Company, (iv) diverts, or attempts to divert, any person, concern or
entity from doing business with the Company or attempts to induce any such
person, concern or entity to cease being a customer of the Company, (v) solicits
the business of the Company or (vi) makes use of, or attempts to make use of,
the Company’s property or proprietary information, other than in the course of
the performance of services to the Company or at the direction of the Company.
The determination as to whether the Grantee has engaged in a Competitive Action
shall be made by the Committee in its sole and absolute discretion. The
Committee has sole and absolute discretion to determine whether, notwithstanding
its determination that Grantee has engaged in a Competitive Action, recapture or
forfeiture as provided herein shall not occur. The Committee’s exercise or
nonexercise of its discretion with respect to any particular event or occurrence
by or with respect to the Grantee or any other recipient of restricted stock
units shall not in any way reduce or eliminate the authority of the Committee to
(i) determine that any event or occurrence by or with respect to the Grantee
constitutes engaging in a Competitive Action or (ii) determine the related
Competitive Action date.
(f)For purposes of this Agreement, the Grantee has engaged in “Misconduct” if
the Grantee, during Grantee’s employment with the Company, has engaged in an act
which would, in the judgment of the Committee, constitute fraud that could be
punishable as a crime or embezzlement against either the Company or one of its
subsidiaries. The determination as to whether the Grantee has engaged in
Misconduct shall be made by the Committee in its sole and absolute discretion.
The Committee has sole and absolute discretion to determine whether,
notwithstanding its determination that Grantee has engaged in Misconduct,
recapture or forfeiture as provided herein shall not occur. The Committee’s
exercise or nonexercise of such discretion with respect to any particular event
or occurrence by or with respect to the Grantee or any other recipient of
restricted stock units shall not in any way reduce or eliminate the authority of
the Committee to (i) determine that any event or occurrence by or with respect
to the Grantee constitutes an act of Misconduct or (ii) determine the related
Misconduct date.
(g)The Grantee hereby agrees to notify the Company within ten (10) days of
commencing any employment or other service provider relationship with any
company or business during the Noncompete Period, specifying in reasonable
detail (i) the name of such company or business and the line of business




--------------------------------------------------------------------------------




in which it is engaged, and (ii) the Grantee’s position or title and the types
of services to be rendered by the Grantee in such position or title. The Grantee
hereby acknowledges that this notice requirement is reasonable and necessary for
the Company to enforce the provisions of Sections 3(d) hereof. Furthermore, if
the Grantee fails to so notify the Company, the Grantee shall be required to
repay (at the Committee’s sole discretion) to the Company the amounts described
in Section 3(d) hereof as if the Grantee had engaged in a Competitive Action
during the Noncompete Period, unless the Grantee can provide dispositive
evidence, which shall be determined in the Committee’s sole discretion, that a
Competitive Action did not occur.
(h)In the event of a Change in Control, unless otherwise specifically prohibited
under applicable laws or by the rules and regulations of any governing
governmental agencies or national securities exchanges, in the event that the
Grantee’s employment with the Company is terminated (i) by the Company without
Cause or (ii) by the Grantee for Good Reason, in each case during the eighteen
(18) month period following such Change in Control, the number of earned
Restricted Stock Units for any incomplete Performance Period (including, for the
avoidance of doubt, any Performance Period that has yet to commence as of the
date of such termination) shall be immediately determined assuming the Company
achieved the target level of ROE Relative Performance for such Performance
Period and the number of earned Tranche 1 Restricted Stock Units, earned Tranche
2 Restricted Stock Units and earned Tranche 3 Restricted Stock Units shall
immediately become vested Restricted Stock Units. All vested Restricted Stock
Units pursuant to this Section 3(h) shall be settled in accordance with Section
4.
SECTION 4.Delivery and Possession of Share Certificates. Ninety (90) days
following the Grantee’s “separation from service” (for purposes of Section 409A
of the Code) for any reason, including death or Disability (the “Settlement
Date”), provided the Grantee has not engaged in, or entered into an agreement
(written, oral or otherwise) to engage in, a Competitive Action or has not
engaged in Misconduct, the Company shall deliver to the Grantee (or the
Grantee’s estate in the event of death) a certificate or certificates
representing the number of shares of Stock equal to the number of vested
Restricted Stock Units, if any, as of the date of such separation from service
and Grantee shall take possession thereof; provided, however, that if the
Grantee is a “specified employee” pursuant to Section 409A(a)(2)(B)(i) of the
Code, distribution of shares of Stock shall be delayed for such period of time
as may be necessary to satisfy Section 409A(a)(2)(B)(i) of the Code (generally
six months), and on the earliest date on which such distribution can be made
following such delay without violating the requirements of Section
409A(a)(2)(B)(i) of the Code, the Company shall deliver to the Grantee a
certificate or certificates representing the number of shares of Stock equal to
the number of such vested Restricted Stock Units. A delay shall not be required
to the extent the Grantee terminates employment on account of death or
Disability, provided that if in the event of a Disability the Grantee is
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code, then the
Restricted Stock Units shall be settled ninety (90) days following the
occurrence of such death or Disability. Notwithstanding the foregoing, in the
event of a Change in Control, which also constitutes a change in the ownership
or effective control of the Company or in the ownership of a substantial portion
of the assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Code, the Company shall immediately deliver to the Grantee a certificate or
certificates representing the number of then vested Restricted Stock Units.
SECTION 5.Dividends and Dividend Equivalents. No dividends or dividend
equivalents shall accrue or be paid with respect to any outstanding unvested
Restricted Stock Units. On the second Tuesday of each January, April, July and
October (each, a “Dividend Equivalent Payment Date”) occurring during the period
commencing on the Vesting Date and ending on the Settlement Date, the Grantee
shall be paid an amount in cash, with respect to each vested Restricted Stock
Unit then outstanding and held by such Grantee, equal to the aggregate cash
dividends paid by the Company in respect of one share of Stock (the “Dividend
Equivalent”) following the immediately prior Dividend Equivalent Payment Date,
or with




--------------------------------------------------------------------------------




respect to the first Dividend Equivalent Payment Date only, on or following the
Vesting Date; provided, however, that with respect to the first Dividend
Equivalent Payment Date, no Dividend Equivalents shall be paid to the Grantee in
respect of any cash dividends declared or paid by the Company prior to such
Vesting Date. To the extent a cash dividend is paid by the Company on or prior
to the Settlement Date but the Dividend Equivalent Payment Date relating thereto
would not occur prior to the Settlement Date, the Dividend Equivalents relating
thereto shall be paid to the Grantee on the Settlement Date. The Grantee’s right
to future payments of Dividend Equivalents shall be subject to forfeiture to the
same extent that the corresponding Restricted Stock Units are subject to
forfeiture pursuant to Section 3.
SECTION 6.Rights of Stockholder. Neither the Grantee nor any transferee will
have any rights as a stockholder with respect to any share covered by this
Agreement until the Grantee or transferee becomes the holder of record of such
shares.
SECTION 7.Company; Grantee.
(a)The term “Company” as used in Section 3 or otherwise in this Agreement with
reference to the Grantee’s employment shall include the Company and its
subsidiaries. The term “subsidiary” as used in this Agreement shall mean any
subsidiary of the Company within the meaning of Section 424(f) of the Code.
(b)Whenever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or by the laws of descent and
distribution, the word “Grantee” shall be deemed to include such person or
persons.
SECTION 8.Compliance with Law. Notwithstanding any of the provisions hereof, the
Grantee hereby agrees and the Company will not be obligated to issue or transfer
shares to Grantee hereunder, if the issuance or transfer of such shares will
constitute a violation by the Grantee or the Company of any provision of any law
or regulation of any governmental authority. Any determination in this
connection by the Committee will be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act or to take any other affirmative action in order to cause the
issuance or transfer of shares acquired pursuant to this Agreement to comply
with any law or regulation of any governmental authority.
SECTION 9.Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to Grantee at the Grantee’s last known address, as reflected in the
Company’s records.
SECTION 10.Changes in Capital Structure. The existence of this Agreement will
not affect in any way the right or power of the Company or its stockholders to
make or authorize any of the following:
(a)any adjustments, recapitalization, reorganizations or other changes in the
Company’s capital structure or its business;
(b)any merger or consolidation of the Company;




--------------------------------------------------------------------------------




(c)any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred to prior preference stocks ahead of or affecting
the Stock or the rights thereof or convertible into or exchangeable for Stock;
(d)the dissolution or liquidation of the Company;
(e)any sale or transfer of all or any part of its assets or business; or
(f)any other corporate act or proceeding.
SECTION 11.Other Share Issues. Except as expressly provided in the Plan, the
issue by the Company of shares of stock of any class, or securities convertible
into or exchangeable for shares of stock of any class, for cash, property or
services, either upon direct sale or upon the exercise of options, rights or
warrants, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities will not affect, and no adjustment by
reason thereof will be made with respect to, the number of shares subject to
this Agreement.
SECTION 12.Withholding. At the time of vesting and/or settlement of the
Restricted Stock Units, as appropriate, the Committee shall require the Grantee
to pay to the Company an amount sufficient to pay all federal, state and local
withholding taxes applicable (including FICA taxes upon vesting), in the
Committee’s judgment, to the vesting or settlement of the Restricted Stock
Units, and the Grantee’s right to vesting and/or settlement, as appropriate,
shall be contingent upon such payment. Such payment to the Company may be
effected through (a) payment by the recipient to the Company of the aggregate
withholding taxes in cash or cash equivalents; (b) at the discretion of the
Committee, the Company’s withholding from the number of shares of Stock that
would otherwise be delivered to the Grantee upon settlement of the Restricted
Stock Units, a number of shares of Stock with an aggregate fair market value on
the date of settlement (as determined by the Committee) equal to the aggregate
amount of withholding taxes; or (c) at the discretion of the Committee, any
combination of these two methods.
SECTION 13.Grantee’s Tax Considerations. The tax impact of the award hereunder
can be quite complex and will vary with each Grantee. It is recommended that
each Grantee review such Grantee’s own tax situation and consult their tax
advisor.
SECTION 14.Waiver of Right to Trial by Jury. BOTH PARTIES HEREBY WAIVE AND
RELEASE ANY CLAIM UNDER STATE OR FEDERAL LAW THEY MAY HAVE HAD TO A JURY TRIAL
IN CONNECTION WITH CLAIMS ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY
ACTIONS TAKEN OR DETERMINATIONS MADE HEREUNDER.
SECTION 15.No Right to Continued Service. This Agreement does not confer upon
the Grantee any right to continue as an employee of the Company, nor shall it
interfere in any way with the right of the Company to terminate Grantee’s
employment at any time for any reason.




--------------------------------------------------------------------------------




SECTION 16.Agreement Confidentiality. Grantee understands and agrees that
Grantee will keep the terms and conditions of this Agreement strictly
confidential unless Grantee is compelled to do otherwise by a court of competent
jurisdiction, and Grantee further agrees not to disclose the terms and
conditions of this Agreement to any third party other than Grantee’s immediate
family members, attorney, financial advisor, or accountant, all of whom must
also agree to keep these terms and conditions strictly confidential unless
compelled to do otherwise by a court of competent jurisdiction.
SECTION 17.Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.    
SECTION 18.The Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall govern. The Grantee hereby acknowledges
that the Grantee has received a copy of the Plan and understands and agrees to
the terms thereof. This Agreement, together with the Plan, constitutes the
entire agreement by and between the parties hereto with respect to the subject
matter hereof, and this Agreement and the Plan supersede all prior agreements,
correspondence and understandings and all prior and contemporaneous oral
agreements and understandings, among the parties hereto with regard to the
subject matter hereof.
SECTION 19.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Grantee hereby irrevocably consents to
the exclusive personal jurisdiction of the federal and State courts of the State
of Delaware for the resolution of any disputes arising out of, or relating to,
this Agreement. In any action arising under or relating to this Agreement, the
court shall not have the authority to, and shall not, conduct a de novo review
of any determination made by the Committee or the Company but is instead
authorized to determine solely whether the determination was the result of fraud
or bad faith under Delaware law.
SECTION 20.Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect. If any provision of this Agreement is held to be invalid, void
or unenforceable in any jurisdiction, any court so holding shall substitute a
valid, enforceable provision that preserves, to the maximum lawful extent, the
terms and intent of such provisions of this Agreement. If any of the provisions
of, or covenants contained in, this Agreement are hereafter construed to be
invalid or unenforceable in any jurisdiction, the same shall not affect the
remainder of the provisions or the enforceability thereof in any other
jurisdiction, which shall be given full effect, without regard to the invalidity
or unenforceability in such other jurisdiction. Any such holding shall affect
such provision of this Agreement, solely as to that jurisdiction, without
rendering that or any other provisions of this Agreement invalid, illegal or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid, legal and
enforceable.
SECTION 21.Definitions. The following terms shall have the following meanings:
(a)“Average Return on Equity” means the percentage equal to the product of four
(4) times the result of (i) the sum of the Return on Equity for each quarter in
the applicable Performance Period, divided by (ii) the number of quarters in the
applicable Performance Period.
(b)“Cause” means “Cause” as defined in any active employment agreement between
the Grantee and the Company or, in the absence of any such definition, means the
occurrence of any one of




--------------------------------------------------------------------------------




the following events: (i) fraud, personal dishonesty, embezzlement or acts of
gross negligence or gross misconduct on the part of the Grantee in the course of
his or her employment or services; (ii) the Grantee’s engagement in conduct that
is materially injurious to the Company; (iii) the Grantee’s conviction by a
court of competent jurisdiction of, or pleading “guilty” or “no contest” to,
(x) a felony or (y) any other criminal charge (other than minor traffic
violations) which could reasonably be expected to have a material adverse impact
on the Company’s reputation or business; (iv) public or consistent drunkenness
by the Grantee or his or her illegal use of narcotics which is, or could
reasonably be expected to become, materially injurious to the reputation or
business of the Company or which impairs, or could reasonably be expected to
impair, the performance of the Grantee’s duties to the Company; (v) willful
failure by the Grantee to follow the lawful directions of a superior officer; or
(vi) the Grantee’s continued and material failure to fulfill his or her
employment obligations to the Company.
(c)“Disability” means the total and permanent disability of the Grantee, as
determined by the Committee in its sole discretion.
(d)“Good Reason” means “Good Reason” as defined in any active employment
agreement between the Grantee and the Company or, in the absence of any such
definition, means the occurrence of any one of the following events, unless the
Grantee agrees in writing that such event shall not constitute Good Reason:
(i) a material reduction in the Grantee’s duties or responsibilities from those
in effect immediately prior to a Change in Control; (ii) a material reduction in
the Grantee’s base salary below the levels in effect immediately prior to a
Change in Control; or (iii) relocation of the Grantee’s primary place of
employment to a location more than fifty (50) miles from its location, and
further from the Grantee’s primary residence, immediately prior to a Change in
Control; provided, however, that with respect to any Good Reason termination,
the Company will be given not less than thirty (30) days’ written notice by the
Grantee (within sixty (60) days of the occurrence of the event constituting Good
Reason) of the Grantee’s intention to terminate the Grantee’s employment for
Good Reason, such notice to state in detail the particular act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination for Good Reason is based, and such termination shall be effective at
the expiration of such thirty (30) day notice period only if the Company has not
fully cured such act or acts or failure or failures to act that give rise to
Good Reason during such period. Further notwithstanding any provision in this
definition to the contrary, in order to constitute a termination for Good
Reason, such termination must occur within six (6) months of the initial
existence of the applicable condition.
(e)“Performance Period” means the Tranche 1 Performance Period, Tranche 2
Performance Period or Tranche 3 Performance Period, respectively.
(f)“ROE Relative Performance” means the Average Return on Equity less the
Treasury Note Rate of Return, expressed in basis points.
(g)“ROE Relative Performance Vesting Percentage” means a function of the ROE
Relative Performance during the applicable Performance Period, and shall be
determined as follows:
ROE Relative Performance*
ROE Relative Performance
Vesting Percentage
(% of Target)*
Less than +500 basis points
0%
≥+500 basis points
80.0%
≥+633 basis points
90.0%
≥+766 basis points
100.0% (target)
≥+900 basis points
110.0%





--------------------------------------------------------------------------------




*In the event that the ROE Relative Performance falls between any two values
listed in the table above, the ROE Relative Performance Vesting Percentage shall
be determined using a straight line interpolation between such two values. For
the avoidance of doubt if the ROE Relative Performance is less than +500 basis
points (i.e., the Average Return on Equity is less than 6.71%), the ROE Relative
Vesting Percentage shall be 0% (i.e., no linear interpolation between 0% and
80%) and if the ROE Relative Performance is equal to or greater than +900 basis
points (i.e., the Average Return on Equity at least 10.71%), the ROE Relative
Vesting Percentage shall be 110%.
(h)“Return on Equity” means for a quarter, a fraction (expressed as percentage)
equal to the consolidated net income from continuing operations of the Company
as determined under U.S. Generally Accepted Accounting Principles divided by the
stockholders’ equity at the beginning of the calendar year for that quarter.
(i)“Tranche 1 Performance Period” means the period commencing July 1, 2015 and
ending on June 30, 2018.
(j)“Tranche 2 Performance Period” means the period commencing July 1, 2016 and
ending on June 30, 2019.
(k)“Tranche 3 Performance Period” means the period commencing July 1, 2017 and
ending on June 30, 2020.
(l)“Treasury Note Rate of Return” means the five-year Treasury Note rate on July
1, 2015, which is 1.71%.
(m)“Vesting Date” means the date on which the Tranche 1 Restricted Stock Units,
Tranche 2 Restricted Stock Units, and Tranche 3 Restricted Stock Units, as
applicable, vest hereunder.
SECTION 22.Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


*    *    *


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
W. R. BERKLEY CORPORATION
By:__________________________
Name: William R. Berkley
Title:     Chairman and CEO
__________________________________
Grantee
Exhibit A
to the Restricted Stock Unit Agreement dated
as of _________Under the W. R. Berkley Corporation
2012 Stock Incentive Plan






--------------------------------------------------------------------------------








NAME OF GRANTEE: ________________________________________


TARGET NUMBER OF TRANCHE 1 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TARGET NUMBER OF TRANCHE 2 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TARGET NUMBER OF TRANCHE 3 RESTRICTED STOCK UNITS AWARDED TO GRANTEE:
_____________


TOTAL TARGET NUMBER OF RESTRICTED STOCK UNITS AWARDED TO GRANTEE: _____________






By accepting this Agreement by either clicking on the action icon “accept” or
signing this Agreement, you acknowledge that you have read and agree to all the
terms and conditions set forth in this Agreement, including without limitation,
the forfeiture and recapture




